Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 15-24 and 26-28 in the reply filed on August 4, 2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “…inlet channel (Applicant’s 5; Figure 1) extending from outside of the vacuum chamber (Applicant’s 20; Figure 1)..”, “suction device” must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 60. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 27 recite the limitation “the lower compartment” (Applicant’s 10; Figure 1). There is insufficient antecedent basis for this limitation in the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, 18, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Okabe; Tsuneyuki (US 20120222751 A1) in view of Quinn; William E. et al. (US 20120058630 A1). Okabe teaches an atomic layer deposition apparatus for processing substrates according to principles of atomic layer deposition, the apparatus comprising: a vacuum chamber (20; Figure 4; [0060]-Applicant’s 20; Figure 1), a deposition chamber (22; Figure 4-Applicant’s 2; Figure 1) within the vacuum chamber (20; Figure 4; [0060]-Applicant’s 20; Figure 1), an inlet channel (26; Figure 4-Applicant’s 5; Figure 1) extending from outside1 of the vacuum chamber (20; Figure 4; [0060]-Applicant’s 20; Figure 1) to the deposition chamber (22; Figure 4-Applicant’s 2; Figure 1) such that the inlet channel (26; Figure 4-Applicant’s 5; Figure 1) is connected to the deposition chamber (22; Figure 4-Applicant’s 2; Figure 1) for supplying gases to the deposition chamber (22; Figure 4-Applicant’s 2; Figure 1), a discharge channel (22b; Figure 4-Applicant’s 6; Figure 1) extending from the deposition chamber (22; Figure 4-Applicant’s 2; Figure 1) to outside of the vacuum chamber (20; Figure 4; [0060]-Applicant’s 20; Figure 1) for discharging gases from the deposition chamber (22; Figure 4-Applicant’s 2; Figure 1), one or more first precursor supply sources (12; Figure 4; 12a; Figure 5-see common elements-Applicant’s 3; Figure 1) connected to the inlet channel (26; Figure 4-Applicant’s 5; Figure 1), and one or more second precursor supply sources (“another gas cylinder (not shown)...in another cylinder cabinet (not shown)”; see common “10”; Figure 4,5; [0053]-Applicant’s 4; Figure 1) connected to the inlet channel (26; Figure 4-Applicant’s 5; Figure 1), the vacuum chamber (20; Figure 4; [0060]-Applicant’s 20; Figure 1) is arranged adjacent (not claimed) the one or more first precursor supply sources (12; Figure 4; 12a; Figure 5-see common elements-Applicant’s 3; Figure 1) and the one or more second precursor supply sources (“another gas cylinder (not shown)...in another cylinder cabinet (not shown)”; see common “10”; Figure 4,5; [0053]-Applicant’s 4; Figure 1), and a first side compartment (10; Figure 4,5-Applicant’s 30; Figure 1) and a second side compartment (“in another cylinder cabinet (not shown)”; see common “10”; Figure 4,5; [0053]-Applicant’s 40; Figure 1) such that the vacuum chamber (20; Figure 4; [0060]-Applicant’s 20; Figure 1) is arranged adjacent (not claimed) the first and second side compartments (10, not shown10; Figure 4-Applicant’s 30,40; Figure 1), the one or more first precursor supply sources (12; Figure 4; 12a; Figure 5-see common elements-Applicant’s 3; Figure 1) are arranged inside the first side compartment (10; Figure 4,5-Applicant’s 30; Figure 1), and the one or more second precursor supply sources (“another gas cylinder (not shown)...in another cylinder cabinet (not shown)”; see common “10”; Figure 4,5; [0053]-Applicant’s 4; Figure 1) are arranged inside the second side compartment (“in another cylinder cabinet (not shown)”; see common “10”; Figure 4,5; [0053]-Applicant’s 40; Figure 1) – claim 15
Okabe further teaches:
The apparatus according to claim 15, wherein the one or more first precursor supply sources (12; Figure 4; 12a; Figure 5-see common elements-Applicant’s 3; Figure 1) are connected to the inlet channel (26; Figure 4-Applicant’s 5; Figure 1) with one or more first precursor supply channels (14; Figure 4-Applicant’s 31; Figure 2) such that the one or more first precursor supply channels (14; Figure 4-Applicant’s 31; Figure 2) are arranged to extend from the one or more first precursor supply sources (12; Figure 4; 12a; Figure 5-see common elements-Applicant’s 3; Figure 1) to the inlet channel (26; Figure 4-Applicant’s 5; Figure 1) inside the vacuum chamber (20; Figure 4; [0060]-Applicant’s 20; Figure 1), as claimed by claim 16
The apparatus according to claim 15, wherein the apparatus further comprises: one or more first chambers (12A; Figure 5) arranged within the first side compartment (10; Figure 4,5-Applicant’s 30; Figure 1), said one or more first chambers (12A; Figure 5) comprising the one or more first precursor supply sources (12; Figure 4; 12a; Figure 5-see common elements-Applicant’s 3; Figure 1) inside the one or more first chambers (12A; Figure 5); or the first side compartment (10; Figure 4,5-Applicant’s 30; Figure 1) is a first chamber (12A; Figure 5) comprising at least one heater for heating the one or more first precursor supply sources (12; Figure 4; 12a; Figure 5-see common elements-Applicant’s 3; Figure 1) arranged within the first side compartment (10; Figure 4,5-Applicant’s 30; Figure 1), as claimed by claim 18
The apparatus according to claim 18, wherein the first chamber (12A; Figure 5) is insulated (by distance and vacuum) from the vacuum chamber (20; Figure 4; [0060]-Applicant’s 20; Figure 1); or the first chamber (12A; Figure 5) is insulated from the first side compartment (10; Figure 4,5-Applicant’s 30; Figure 1), as claimed by claim 19
The apparatus according to claim 15, wherein the inlet channel (26; Figure 4-Applicant’s 5; Figure 1) and the discharge channel (22b; Figure 4-Applicant’s 6; Figure 1) are arranged to extend downward from the deposition chamber (22; Figure 4-Applicant’s 2; Figure 1), as claimed by claim 21
The apparatus according to claim 15, wherein the vacuum chamber (20; Figure 4; [0060]-Applicant’s 20; Figure 1) comprises: a first end wall (top of 20; Figure 4), a second end wall (bottom of 20; Figure 4) opposite to the first end wall (top of 20; Figure 4), a chamber axis (x) (vertical exis through 20; Figure 4) extending between the first and second end walls (top,bottom of 20; Figure 4), and an opening (“evacuation at 20”) to the vacuum chamber (20; Figure 4; [0060]-Applicant’s 20; Figure 1) arranged at the first end wall (top of 20; Figure 4) – claim 22
Okabe does not teach:
the vacuum chamber (20; Figure 4; [0060]-Applicant’s 20; Figure 1) is arranged between the one or more first precursor supply sources (12; Figure 4; 12a; Figure 5-see common elements-Applicant’s 3; Figure 1), the vacuum chamber (20; Figure 4; [0060]-Applicant’s 20; Figure 1) is arranged between the first and second side compartments (10, not shown10; Figure 4-Applicant’s 30,40; Figure 1) - claim 15
The apparatus according to claim 15, wherein the one or more second precursor supply sources (“another gas cylinder (not shown)...in another cylinder cabinet (not shown)”; see common “10”; Figure 4,5; [0053]-Applicant’s 4; Figure 1) are connected to the inlet channel (26; Figure 4-Applicant’s 5; Figure 1) with one or more second precursor supply channels such that the one or more second precursor supply channels are arranged to extend from the one or more second precursor supply sources (“another gas cylinder (not shown)...in another cylinder cabinet (not shown)”; see common “10”; Figure 4,5; [0053]-Applicant’s 4; Figure 1) to the inlet channel (26; Figure 4-Applicant’s 5; Figure 1) inside the vacuum chamber (20; Figure 4; [0060]-Applicant’s 20; Figure 1), as claimed by claim 17
the first and second side compartments (10, not shown10; Figure 4-Applicant’s 30,40; Figure 1) are arranged on opposite sides of the vacuum chamber (20; Figure 4; [0060]-Applicant’s 20; Figure 1) in a direction transverse to the chamber axis (x) (vertical exis through 20; Figure 4) – claim 22
Quinn teaches multiple independent processing systems (102-116; Figure 2A) with components arranged in close proximity.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Okabe to optimize Okabe’s relative location for Okabe’s components.
Motivation for Okabe to optimize Okabe’s relative location for Okabe’s components is for optimized floor space as taught by Quinn ([0022], [0025]-[0026]). Further, it is well established that the rearrangement of parts is considered obvious to those of ordinary skill (In re  Japikse , 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle , 526 F.2d 553, 188 USPQ 7 (CCPA 1975); Ex parte Chicago Rawhide Manufacturing Co. , 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).; MPEP 2144.04)

Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Okabe; Tsuneyuki (US 20120222751 A1) in view of Quinn; William E. et al. (US 20120058630 A1). Okabe is discussed above. Okabe is discussed above. Okabe does not teach:
The apparatus according to claim 15, further comprising a first lead-through connection (Applicant’s 300; Figure 2) between Okabe’s first side compartment (10; Figure 4,5-Applicant’s 30; Figure 1) and Okabe’s vacuum chamber (20; Figure 4; [0060]-Applicant’s 20; Figure 1) such that Okabe’s one or more first precursor supply channels (14; Figure 4-Applicant’s 31; Figure 2) are extending from Okabe’s first side compartment (10; Figure 4,5-Applicant’s 30; Figure 1) to Okabe’s vacuum chamber (20; Figure 4; [0060]-Applicant’s 20; Figure 1) through the first lead-through connection (Applicant’s 300; Figure 2), and a second lead-through connection (Applicant’s 400; Figure 2) between Okabe’s second side compartment (“in another cylinder cabinet (not shown)”; see common “10”; Figure 4,5; [0053]-Applicant’s 40; Figure 1) and Okabe’s vacuum chamber (20; Figure 4; [0060]-Applicant’s 20; Figure 1) such that Okabe’s one or more second precursor supply channels are extending from Okabe’s second side compartment (“in another cylinder cabinet (not shown)”; see common “10”; Figure 4,5; [0053]-Applicant’s 40; Figure 1) to Okabe’s vacuum chamber (20; Figure 4; [0060]-Applicant’s 20; Figure 1) through Okabe’s second lead-through connection (Applicant’s 400; Figure 2), as claimed by claim 20
The apparatus according to claim 22, wherein: Okabe’s inlet channel (26; Figure 4-Applicant’s 5; Figure 1) is arranged to extend inside Okabe’s vacuum chamber (20; Figure 4; [0060]-Applicant’s 20; Figure 1) in a transverse direction relative to Okabe’s chamber axis (x) (vertical exis through 20; Figure 4); or Okabe’s inlet channel (26; Figure 4-Applicant’s 5; Figure 1) is arranged to extend inside Okabe’s vacuum chamber (20; Figure 4; [0060]-Applicant’s 20; Figure 1) in a perpendicular direction relative to Okabe’s chamber axis (x) (vertical exis through 20; Figure 4), as claimed by claim 23
Quinn is discussed above and further teaches interconnected processing systems (102-116; Figure 2A) with components arranged in close proximity.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Okabe to reproduce Okabe’s processing system with interconnected lead-throughs. Further, It would have been obvious to one of ordinary skill in the art at the time the invention was made for Okabe to optimize Okabe’s inlet channel (26; Figure 4-Applicant’s 5; Figure 1).
Motivation for Okabe to reproduce Okabe’s processing system with interconnected lead-throughs is for increasing production throughput. Motivation for Okabe to optimize Okabe’s inlet channel orientation is for preffered plumbing of Okabe’s piping elements.
Allowable Subject Matter
Claims 24, 26, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Okabe; Tsuneyuki (US 20120222751 A1) is identified as the closest cited prior art. However, Okabe does not teach, alone or in combination:
The apparatus according to claim 15, wherein: Okabe’s inlet channel (26; Figure 4-Applicant’s 5; Figure 1) is connected to Okabe’s deposition chamber (22; Figure 4-Applicant’s 2; Figure 1) inside Okabe’s vacuum chamber (20; Figure 4; [0060]-Applicant’s 20; Figure 1) such that a distance (d1) from a connection of inlet channel (26; Figure 4-Applicant’s 5; Figure 1) and Okabe’s deposition chamber (22; Figure 4-Applicant’s 2; Figure 1) to Okabe’s second side compartment (“in another cylinder cabinet (not shown)”; see common “10”; Figure 4,5; [0053]-Applicant’s 40; Figure 1) is smaller than a distance (d2) from Okabe’s connection of inlet channel (26; Figure 4-Applicant’s 5; Figure 1) and Okabe’s deposition chamber (22; Figure 4-Applicant’s 2; Figure 1) to Okabe’s first side compartment (10; Figure 4,5-Applicant’s 30; Figure 1), as claimed by claim 24
The apparatus according to claim 15, further comprising a lower compartment (Applicant’s 10; Figure 1) connected to Okabe’s vacuum chamber (20; Figure 4; [0060]-Applicant’s 20; Figure 1) such that Okabe’s vacuum chamber (20; Figure 4; [0060]-Applicant’s 20; Figure 1) is arranged above the lower compartment (Applicant’s 10; Figure 1) and Okabe’s inlet channel (26; Figure 4-Applicant’s 5; Figure 1) is arranged to extend from the lower compartment (Applicant’s 10; Figure 1) to Okabe’s deposition chamber (22; Figure 4-Applicant’s 2; Figure 1) arranged inside Okabe’s vacuum chamber (20; Figure 4; [0060]-Applicant’s 20; Figure 1), as claimed by claim 26
The apparatus according to claim 26, further comprising: a gas source arranged within the lower compartment (Applicant’s 10; Figure 1); or a suction device (Applicant’s 60; not shown) arranged within Okabe’s lower compartment (Applicant’s 10; Figure 1); or a gas source and a suction device (Applicant’s 60; not shown) arranged within Okabe’s lower compartment (Applicant’s 10; Figure 1), as claimed by claim 28
Claim 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Okabe; Tsuneyuki (US 20120222751 A1) is identified as the closest cited prior art. However, Okabe does not teach, alone or in combination: the apparatus according to claim 16, wherein Okabe’s first and Okabe’s second side compartments (“in another cylinder cabinet (not shown)”; see common “10”; Figure 4,5; [0053]-Applicant’s 40; Figure 1) are arranged above the lower compartment (Applicant’s 10; Figure 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Becker; Jill S. et al. (US 20100183825 A1) also teaches an compartmentalized processing system with a reactor (1050) and load lock (1080) all contained within an outer chamber (1000; Figure 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716                                                                                                                                                                                             




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See above drawing objections. Interpretted as an inlet channel (26; Figure 4-Applicant’s 5; Figure 1) extending from outside of the deposition chamber (22; Figure 4-Applicant’s 2; Figure 1) consistent with all of Applicant’s Figures.